IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                         DIVISION ONE

NICHOLAS E. BOONE, and all                         No. 73534-9-1                         o

others similarly situated,
                                                                                                 o^
                      Petitioner,                                                            I
                                                                                                    3> —'
                                                                                                 $1)1"
                                                                                                 •>t3fT|
                                                                                                 rr 3*"'""

                                                                                        V?       CDtn
CITY OF SEATTLE,                                   UNPUBLISHED OPINION
                                                                                        c/i      o—
                                                                                        CO

                      Respondent.                  FILED: May 2, 2016


       Verellen, C.J. — In this class action seeking declaratory and other relief, the

superior court ruled that individual class members who seek to challenge the validity of

traffic infractions they voluntarily paid in municipal court must first seek to vacate the

resulting judgments under the rules governing municipal courts. The superior court

reserved other issues that might remain for the class litigation. The parties jointly

agreed to certify the court's ruling for discretionary review under RAP 2.3(b)(4),

including that "immediate review of the order may materially advance the ultimate

termination of the litigation."1 This court granted discretionary review.

       The City of Seattle now disputes the jurisdiction of this court because each of the

individual infractions is less than $200. The Court of Appeals is statutorily barred from

reviewing appeals of "civil actions at law for the recovery of money or personal property

        1 Clerk's Papers (CP) at 781-82. The superior court also entered a CR 54(b)
certification that there is no just cause for delay, but did not enter any supporting
findings of fact. CP at 780, 782.

                                              1
No. 73534-9-1



when the original amount in controversy, or the value of the property does not exceed

the sum of two hundred dollars."2 The parties have provided limited briefing on the

amount in controversy limitation.

       Under RAP 2.3(b)(4), "discretionary review may be granted."

      Under all of the circumstances, it is not clear what benefits would result from

immediate review. We conclude that review was improvidently granted. This matter is

dismissed.




WE CONCUR:




  *7{\ja^ i ^r




       2 RCW 2.06.030. The Washington Constitution imposes a similar $200 amount
in controversy threshold on the Washington Supreme Court, but expressly allows the
Supreme Court to consider challenges to municipal fines. Wash. Const, art. IV, § 4;
City of Bremerton v. Spears, 134Wn.2d 141, 152, 949 P.2d 347 (1998).